Citation Nr: 1404510	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  13-05 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. L. Douglas



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision on behalf of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in May 2012.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

In this case, the Veteran contends he requires assistance and that special monthly pension is warranted.  The record shows he is receiving Social Security Administration (SSA) disability benefits, but that the records associated with that claim have not been obtained.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Appropriate efforts must be taken to obtain copies of any relevant Social Security Administration disability determination records, including medical records.  As many requests as are necessary to obtain any relevant records must be made, unless it is determined that further efforts would be futile.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Susan J. Janec
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

